Exhibit 10.1
 
AGREEMENT FOR DIRECTOR ON EOS PETRO, INC.’S BOARD OF DIRECTORS
 
This Agreement for the position of Director (the “Agreement”) on the Board of
Directors of Eos Petro, Inc., a Nevada corporation (the “Company”) is entered
into effective as of February 19, 2015  (the “Effective Date”) by and between
Sudhir Vasudeva , an individual (“Director”), and the Company.
 
1. Term. This Agreement shall continue for a period of three (3) years from the
Effective Date, provided that Director’s engagement is not earlier terminated
under Section 4 of this Agreement (the “Engagement Term”).
 
2. Nature of Duties.
 
(a) Position. The Company engages Director to serve as a director on the
Company’s Board of Directors, and Director hereby accepts that engagement upon
the terms and subject to the conditions of this Agreement.  Director shall
perform such duties as are set forth in the Bylaws of the Company and as are
customary to such position, as well as such other duties as the Company and
Director may mutually agree from time to time (the “Services”).  Director shall
report to the Board of Directors of the Company (the “Board of
Directors”).  Director shall comply with the statutes, rules, regulations and
orders of any governmental authority, which are applicable to the performance of
the Services, including but not limited to those of the Securities and Exchange
Commission, as well as the Company's rules, regulations, written policies, and
procedures and approval practices as they may from time-to-time be adopted or
modified and shall be subject to the Company’s applicable policies, procedures
and approval practices, as are generally in effect from time-to-time.
 
(b) Other Activities/No Conflict. Director agrees to use his best efforts to
provide the Services to the Company and to devote the time necessary to
faithfully perform such duties and/or services. So long as any outside
activities do not create a conflict, interfere or violate Director’s obligations
under this Agreement or Director’s fiduciary obligations to the shareholders,
Director may be employed by another company, may serve on other Boards of
Directors or Advisory Boards, and may engage in any other business activity.
Director agrees to notify the Board of Directors before engaging in any activity
that creates (or appears to create) a potential conflict of interest with the
Company.  Director shall not engage in any activity that is in direct
competition with the Company, or serve in any capacity (including, but not
limited to, as an employee, consultant, advisor or director) in any company or
entity that competes directly with the Company, as reasonably determined by a
majority of the Company’s disinterested board members, without the approval of
the majority of the Company’s disinterested board members.  Director represents
that, to the best of his knowledge, Director has no outstanding agreement or
obligation that is in conflict with any of the provisions of the Agreement, and
Director agrees to use his best efforts to avoid or minimize any such conflict
and agrees not to enter into any agreement or obligation that could create such
a conflict, without the approval of the majority of the disinterested members of
the Board of Directors.  If, at any time, Director is required to make any
disclosure or take any action that may conflict with any of the provisions of
this Agreement, Director will promptly notify the Chairman of the Board of
Directors and President of such obligation, prior to making such disclosure or
taking such action.
 
 
 

--------------------------------------------------------------------------------

 
 
3. Compensation and Benefits.
 
(a) Director’s Compensation.  (i) In consideration for the Director’s
obligations under this Agreement, on the Effective Date the Company shall grant
Director an option to purchase 25,000 shares of restricted common stock of the
Company at an exercise price of $2.50 in the form attached hereto as Exhibit A.
These options vest immediately on the Effective Date and are exercisable, in
whole or in part, once vested. These options terminate, and must be exercised,
on or before May 1, 2016. In addition to the option compensation, each Board
Member will receive $1,000.00 per month in arrears until such time as the
company becomes cash flow positive.. (ii) In consideration for the Director’s
performance of any mutually agreed upon additional Services, the Company shall
pay such additional and further compensation as the parties may hereinafter
specifically agree upon in connection with the rendering of such Services.
 
(b) Bonuses.  Director is eligible for bonuses which may be awarded by Company,
with the approval of the Compensation Committee of the Board of Directors, in
its sole discretion.
 
(c) Expenses. Director shall be entitled to prompt reimbursement for all
reasonable and customary travel and business expenses that Director incurs in
connection with Director’s engagement, but Director must incur and account for
those expenses in accordance with the written policies and procedures as
established by the Company.
 
(d) Indemnification.  Company will indemnify and defend and hold harmless
Director against any liability, costs, or expenses (including legal fees and
costs of independent legal counsel) incurred in the performance of the Services
to the fullest extent authorized in Company’s Certificate of Incorporation, as
amended, Bylaws, as amended, and applicable law, except to the extent arising
out of or based upon the gross negligence or willful misconduct of Director.  In
the event that Company purchases Director’s and Officer’s liability insurance
(D&O Policy), Director shall be entitled to the protection of any insurance
policies, fees  and expenses in connection with any action, suit or proceeding
to which he may be made a party by reason of his affiliation with Company, its
subsidiaries, or affiliates.
 
(e) Records.  Director shall have reasonable access to the books and records of
the Company (including reasonable access to the Company’s independent auditors),
as necessary to enable Director to fulfill his obligations as Director and
comply with the requirements of governmental bodies having or asserting
jurisdiction over the Company and its business.
 
4. Termination.  In the event that Director resigns from the Board of Directors
during the term of this Agreement, dies, becomes permanently disabled or is
removed as a director for Cause (as defined below), this Agreement will
terminate, and except as provided herein, the Company shall pay to Director all
compensation and benefits to which Director is entitled up through the date of
termination, and thereafter, all of the Company's obligations under this
Agreement shall cease, except as provided in Sections 3(b), 3(c) and 5.  All
vested stock options held by the Director or, if applicable, by the transferee
of Director, the legal representative of the estate of the Director or by the
legatee of the Director under the will of
 
 
 

--------------------------------------------------------------------------------

 
 
Director, may be exercised until the expiration of the option period of such
options. “Cause” shall include, but not be limited to Director’s: (a) gross
negligence and/or willful misconduct with respect to Company and its successors;
(b) commission of a felony; (c) acts or omission which constitute theft, fraud
or dishonesty; (d) having been repeatedly or habitually intoxicated or under the
influence of drugs while on the premises of the Company or while performing any
of his duties or obligations; or (e) failure reasonably to provide the Services.
 
5. Termination Obligations.
 
(a) Director agrees that all property, including, without limitation, all
equipment, tangible proprietary information, documents, records, notes,
contracts, and computer-generated materials provided to or prepared by Director
incidental to his Services belong to Company and shall be promptly returned at
the request of Company.
 
(b) Upon termination of this Agreement, Director shall be deemed to have
resigned from all offices then held with Company by virtue of his position as
Director, except that Director shall continue to serve as a director if elected
as a director by the shareholders of Company as provided in Company's
Certificate of Incorporation, as amended, Company's Bylaws, as amended, and
applicable law. Director agrees that following any termination of this
Agreement, he shall cooperate with Company in the winding up or transferring to
other directors of any pending work and shall also cooperate with Company (to
the extent allowed by law, and at Company's expense) in the defense of any
action brought by any third party against Company that relates to the Services.
 
(c) The Company and Director agree that their obligations under this Section, as
well as Sections 3(b), 3(c), 5 and 7(b) shall survive the termination of this
Agreement.
 
6. Nondisclosure Obligations. Director shall maintain in confidence and shall
not, directly or indirectly, disclose or use, either during or after the term of
this Agreement, any Proprietary Information (as defined below), confidential
information, or trade secrets belonging to Company, whether or not it is in
written or permanent form, except to the extent necessary to perform the
Services, as required by a lawful government order or subpoena, or as authorized
in writing by Company. These nondisclosure obligations also apply to Proprietary
Information belonging to customers and suppliers of Company, and other third
parties, learned by Director as a result of performing the Services.
"Proprietary Information" means all information pertaining in any manner to the
business of Company, unless (i) the information is or becomes publicly known
through lawful means; (ii) the information was part of Director's general
knowledge prior to his relationship with Company; or (iii) the information is
disclosed to Director without restriction by a third party who rightfully
possesses the information and did not learn of it from Company.
 
7. General Provisions.
 
(a) Notices.  Any notices or other communications required or permitted to be
given under this Agreement must be in writing and addressed to Company or
Director at the addresses below, or at such other address as either Party may
from time to time
 
 
 

--------------------------------------------------------------------------------

 
 
designate in writing.  Any notice or communication that is addressed as provided
in this Section will be deemed given (a) upon delivery, if delivered personally
or via certified mail, postage prepaid, return receipt requested; or (b) on the
first business day of the receiving Party after the transmission if by facsimile
or after the timely delivery to the courier, if delivered by overnight
courier.  Other methods of delivery will be acceptable only upon proof of
receipt by the Party to whom notice is delivered.
 
To Company:
Eos Petro, Inc.
1999 Century Park East, Suite 2520
Los Angeles, CA 90067
Attention: Nikolas Konstant


To Director:
Sudhir Vasudeva
A-1/53, Safdarjung Enclave
New Delhi, India 110029
 
(b) Dispute Resolution.
 
(i) Arbitration. The Parties agree that any dispute, claim or controversy
concerning the Director’s engagement or the termination of that engagement
hereunder or any dispute, claim or controversy arising out of or relating to any
interpretation, construction, performance or breach of this Agreement, shall be
settled by arbitration to be held in Los Angeles, California.  The parties may
use the AAA or any other alternate dispute resolution entity agreed upon for
this purpose.  The decision of the arbitrator shall be final, conclusive and
binding on the parties to the arbitration. Judgment may be entered on the
arbitrator’s decision in any court having jurisdiction.  To the extent permitted
by law, the parties will share equally in the costs of arbitration.  Each party
shall bear its or his own attorneys’ fees and costs incurred in connection with
the arbitration, except that the prevailing party shall be entitled to recover
all costs and expenses incurred, including reasonable attorney’s fees, related
costs, and any advanced arbitration expenses.
 
(ii) Jurisdiction and Venue. The parties agree that any suit, action, or
proceeding between Director (and his attorneys, successors, and assigns) and
Company (and its affiliates, shareholders, directors, officers, employees,
members, agents, successors, attorneys, and assigns) relating to the Services or
the termination of those Services shall be brought in either the United States
District Court for the Central District of California or in a California state
court in the County of Los Angeles and that the parties shall submit to the
jurisdiction of such court. The parties irrevocably waive, to the fullest extent
permitted by law, any objection the party may have to the jurisdiction and venue
for any such suit, action or proceeding brought in such court. If any one or
more provisions of this Section shall for any reason be held invalid or
unenforceable, it is the specific intent of the parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.
 
 
 

--------------------------------------------------------------------------------

 
 
(iii) Attorneys’ Fees.  Except to the extent otherwise provided in Section 8, if
any legal action, arbitration or other proceeding is brought for the enforcement
of this Agreement, or because of any alleged dispute, breach, default or
misrepresentation in connection with this Agreement, the successful or
prevailing party shall be entitled to recover reasonable attorneys’ fees and
other costs it incurred in that action or proceeding, in addition to any other
relief to which it may be entitled.
 
(c) Entire Agreement; Modification and Waiver.  This Agreement supersedes any
and all other agreements, wither oral or in writing, between the Parties with
respect to the subject of this Agreement and contains all covenants and
agreements between the Parties relating to such engagement in any manner
whatsoever.   Each Party to this Agreement acknowledges that no representations,
inducements, promises, or agreements, oral or written, have been made by any
Party, or anyone acting on behalf of any Party, that are not embodied herein,
and that no other agreement, statement, or promise not contained in this
Agreement will be valid or binding.  Any modification of this Agreement will be
effective only if it is in writing signed by the Party to be charged.  No waiver
of any of the provisions of this Agreement will be deemed, or will constitute, a
waiver of any other provision, whether or not similar, nor will any waiver
constitute a continuing waiver.  No waiver will be binding unless executed in
writing by the Party making the waiver.
 
(d) Assignment.  This Agreement may not be assigned in whole or in part by
Director without the prior written consent of Company.  Company may assign its
rights under this Agreement without the consent of Director in the event Company
shall hereafter effect a reorganization, consolidation, merger or sale of the
Company, or transfer all or substantially all of Company’s properties or
assets.  Subject to the foregoing limitation, this Agreement will be binding on,
and will inure to the benefit of, the Parties and their respective heirs,
legatees, executors, administrators, legal representatives, successors and
assigns.
 
(e) Severability.  All sections, clauses and covenants contained in this
Agreement are severable, and in the event any of them shall be held to be
invalid by any court, this Agreement shall be interpreted as if such invalid
sections, clauses or covenants were not contained herein.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect.
 
(f) Taxes.  Company shall withhold taxes from payments makes pursuant to this
Agreement as it determines to be required by applicable law.
 
(g) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.
 
(h) Headings and Captions.  Headings and captions are included for purposes of
convenience only and are not a part of the Agreement.
 
(i) Representation by Counsel; Interpretation.  Company and Director acknowledge
that each Party to this Agreement has had the opportunity to be represented by
counsel in connection with this Agreement and the matters contemplated by this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Director further acknowledges Director has read and understands the Agreement,
that Director is fully aware of its legal effect, and that Director has entered
into it freely based on his own judgment and not on any representations or
promises other than those contained in this Agreement. Accordingly, any rule of
law or decision which would require interpretation of any claimed ambiguities in
this Agreement against the Party that drafted it has no application and is
expressly waived.  In addition, the term “including” and its variations are
always used in the non-restrictive sense (as if followed by a phrase such as
“but not limited to”).  The provisions of this Agreement will be interpreted in
a reasonable manner to affect the intent of the Parties.
 
(j) Binding Agreement. Each party represents and warrants to the other that the
person(s) signing this Agreement below has authority to bind the party to this
Agreement and that this Agreement will legally bind both Company and Director.
This Agreement will be binding upon and benefit the parties and their heirs,
administrators, executors, successors and permitted assigns. To the extent that
the practices, policies, or procedures of Company, now or in the future, are
inconsistent with the terms of this Agreement, the provisions of this Agreement
shall control. Any subsequent change in Director's duties or compensation will
not affect the validity or scope of the remainder of this Agreement.
 
(k) Counterparts.  This Agreement may be executed simultaneously in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one instrument.  This Agreement may be executed and
delivered by facsimile and/or PDF signature which will be valid and binding.
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.
 

 
COMPANY:
EOS PETRO, INC. 
 
 
By:
/s/ Nikolas Konstant
Name:
Nikolas Konstant
Title:`
Chairman
 
DIRECTOR:
 
/s/ Sudhir Vasudeva 
Sudhir Vasudeva, an individual residing in India



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


EOS PETRO INC.


STOCK OPTION AGREEMENT
(Nonqualified Stock Option Grant)
 
THIS STOCK OPTION AGREEMENT (this “Option Agreement”) is made as of February 19,
2015 (the “Effective Date”), by and between EOS PETRO INC., a Nevada corporation
(the “Company”), and Sudhir Vasudeva (the “Holder”).
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to provide the Holder with an option to purchase
25,000 shares of common stock, par value $0.0001, of the Company (“Stock”);
 
WHEREAS, the Company has entered into this Option Agreement with Holder in
connection with the Company’s appointment of the Holder as a member of the
Company’s Board of Directors; and
 
WHEREAS, the Holder desires to accept such option.
 
NOW, THEREFORE, in consideration of the mutual covenants herein set forth, the
Company and the Holder (the “Parties”) hereby agree to the following terms and
conditions:
 
1.           Grant of Option.  The Company does hereby grant to the Holder, and
the Holder does hereby accept, the right and option (the “Option”) to purchase,
at the discretion of the Holder in accordance with the terms, and subject to the
conditions provided for herein, 25,000 Shares (the “Shares”) of Stock at the
exercise price of $2.50 per Share.
 
2.           Intentionally Omitted.
 
3.           Term of the Option; Vesting.  The Option is exercisable, in whole
or in part, once vested, in accordance with the schedule set forth under this
Section 3.  The Option will vest, subject to the other terms and conditions of
this Option Agreement, including the disposition upon termination provisions
hereunder, as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
Date or Event
No. of Shares Vesting
Effective Date
25,000

 
Stock for which an Option has become exercisable shall be referred to herein as
“Vested Stock,” and Stock for which the Option has not become exercisable shall
be referred to herein as “Unvested Stock.”  The Options shall terminate on May
1, 2016; provided, however, all such Options must be exercised, if at all, on or
before December 31, 2025, and shall not thereafter be exercisable,
notwithstanding anything herein to the contrary.
 
4.           Exercise.  Subject to the other terms and conditions hereof, the
Option shall be exercisable at any time when all or a portion of the Option is
vested under this Option Agreement upon written notice to the Company, or such
other method of exercise as may be specified by the Company, including without
limitation, exercise by electronic means. The notice will:  (a) state the number
of shares of Stock to which the Option is being exercised; and (b) if the Option
is being exercised by anyone other than the Holder, if not already provided, be
accompanied by proof satisfactory to counsel for the Company of the right of
such person or persons to exercise the Option under this Option Agreement and
all applicable laws and regulations.
 
As a condition to the exercise of the Option and the obligation of the Company
to issue Stock upon the exercise thereof, the proposed recipient of the Stock
shall make any representation or warranty to comply with any applicable law or
regulation or to confirm any factual matters reasonably requested by the Company
or its counsel.
 
Upon exercise of the Option and the satisfaction of all conditions thereto, the
Company shall deliver a certificate or certificates for Stock to the specified
person or persons at the specified time upon receipt of the aggregate exercise
price for such Stock.  The full exercise price for the portion of the Option
being exercised shall be paid to the Company (a) in cash; (b) by certified check
(denominated in U.S. Dollars); (c) subject to the Board’ discretion and
approval, by delivery of other shares of Stock then owned by the Holder for more
than six months on the date of surrender (unless this condition is waived by the
Board), having a Fair Market Value on the date of surrender equal to or greater
than the aggregate exercise price of the Stock as to which said Option shall be
exercised; (d) cancellation of indebtedness of the Company owed to the Holder;
(e) by any other means which the Company determines are consistent with the
purposes of this Option Agreement and with applicable laws and regulations; or
(f) any combination of the foregoing methods of payment.
 
No fractional shares of Stock shall be issued or delivered pursuant to this
Option Agreement.  The Board shall determine whether cash or other property
shall be issued or paid in lieu of such fractional shares or whether such
fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.
 
5.           Termination of Employment/Retirement/Death/Disability.  Upon
termination of the Holder's position as a director of the Company, the Holder’s
Disability, death, or resignation from the Board, any portion of this Option
which has vested shall  be the Option shall be
 
 
 

--------------------------------------------------------------------------------

 
 
exercisable as follows: all vested Options may thereafter be exercised by Holder
during the term of the Option or by any transferee of Holder, if applicable, or
by the legal representative of the estate or by the legatee of Holder under the
will of Holder for a period of one year following Holder’s
death.  Notwithstanding the foregoing, in no event will any Option be
exercisable after the expiration of the option period of this Option set forth
in Section 3 above.  The balance of the Option, if any, shall be forfeited.
 
6.           Corporate Transaction.  Upon the occurrence of a Corporate
Transaction, the Option shall be exercisable as follows:
 
(a)           Corporate Transaction in which Options are not Assumed.  Upon the
occurrence of a Corporate Transaction in which outstanding Options are not being
assumed or continued:
 
(i)           Either of the following two actions shall be taken:
 
(1)           fifteen days prior to the scheduled consummation of a Corporate
Transaction, all Options outstanding hereunder shall become immediately
exercisable and shall remain exercisable for a period of fifteen days, or
 
(2)           the Board may elect, in its sole discretion, to cancel any
outstanding Options, and pay or deliver, or cause to be paid or delivered, to
the holder thereof an amount in cash or securities having a value (as determined
by the Board acting in good faith) equal to the product of the number of shares
of Stock subject to the Option multiplied by the amount, if any, by which (A)
the formula or fixed price per share paid to holders of Shares of Stock pursuant
to such transaction exceeds (B) the exercise price applicable to the Shares.
 
(ii)           With respect to the Company’s establishment of an exercise
window, (i) any exercise of an Option during such fifteen-day period shall be
conditioned upon the consummation of the event and shall be effective only
immediately before the consummation of the event, and (ii) upon consummation of
any Corporate Transaction, all outstanding but unexercised Options shall
terminate.  The Board shall send notice of an event that will result in such a
termination to all individuals who hold Options not later than the time at which
the Company gives notice thereof to its stockholders.
 
(b)           Corporate Transaction in which Options are Assumed.  The Options
theretofore granted shall continue in the manner and under the terms so provided
in the event of any Corporate Transaction to the extent that provision is made
in writing in connection with such Corporate Transaction for the assumption or
continuation of the Options theretofore granted, or for the substitution for
such Options for new common stock options relating to the stock of a successor
entity, or a parent or subsidiary thereof, with appropriate adjustments as to
the number of shares (disregarding any consideration that is not common stock)
and option and stock appreciation right exercise prices in accordance with the
provisions of Sections 5(b) and 10(c) and Treasury Regulation Section,
1.409A-1(b)(5)(v)(D).
 
7.           Non-Transferability of Options.
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           No Option shall be transferable by Holder other than by will or by
the laws of descent and distribution, except that the Holder may transfer the
Option, (i) pursuant to a qualified domestic relations order (as defined in the
Code or the Employment Retirement Income Security Act of 1974, as amended); or
(ii) during the Holder’s lifetime to one or more members of the Holder’s family,
to one or more trusts for the benefit of one or more of the Holder’s family, or
to a partnership or partnerships (or limited liability company or limited
liability companies) of members of the Holder’s family, or to a charitable
organization as defined in Code Section 501(c)(3), provided that the transfer
would not result in the loss of any exemption under Rule 16b-3 of the Exchange
Act with respect to any Option.  The transferee of an Option will be subject to
all restrictions, terms and conditions applicable to the Option prior to its
transfer, except that the Option will not be further transferable by the
transferee other than by will or by the laws of descent and distribution.
 
(b)           Any attempted sale, pledge, assignment, hypothecation or other
transfer of an Option contrary to the provisions hereof and the levy of any
execution, attachment or similar process upon an Option shall be null and void
and without force or effect and shall result in automatic termination of the
Option.
 
(c)           As a condition to the transfer of any shares of Stock issued upon
exercise of an Option, the Company may require an opinion of counsel,
satisfactory to the Company, to the effect that such transfer will not be in
violation of the Securities Act or any other applicable securities laws or that
such transfer has been registered under federal and all applicable state
securities laws.  Further, the Company shall be authorized to refrain from
delivering or transferring shares of Stock issued under this Option Agreement
until the Board determines that such delivery or transfer will not violate
applicable securities laws and the Holder has tendered to the Company any
federal, state or local tax owed by the Holder as a result of exercising the
Option, or disposing of any Stock, when the Company has a legal liability to
satisfy such tax.  The Company shall not be liable for damages due to delay in
the delivery or issuance of any stock certificate for any reason whatsoever,
including, but not limited to, a delay caused by listing requirements of any
securities exchange or any registration requirements under the Securities Act,
the Exchange Act, or under any other state or federal law, rule or
regulations.  The Company is under no obligation to take any action or incur any
expense in order to register or qualify the delivery or transfer of shares of
Stock under applicable securities laws or to perfect any exemption from such
registration or qualification.  Furthermore, the Company will have no liability
to the Holder for refusing to deliver or transfer shares of Stock if such
refusal is based upon the foregoing provisions of this Section 7.
 
8.           Taxes.
 
(a)           Payment of Taxes by Holder.  The Holder hereby agrees to pay to
the Company, in accordance with the terms of this Option Agreement, any federal,
state or local taxes of any kind required by law to be withheld and remitted by
the Company with respect to an exercise of the Option.  The Holder may satisfy
such tax obligation, in whole or in part, by paying to the Company (i) cash;
(ii) a certified check (denominated in U.S. Dollars); (iii) subject to the
Board’ discretion and approval, electing to have the Company withhold a portion
of the Stock otherwise to be delivered upon exercise of (or the lapse of
restrictions relating to the Option with a Fair Market Value equal to the amount
of such taxes; (iv) delivering to the
 
 
 

--------------------------------------------------------------------------------

 
 
Company shares of Stock (other than Stock issuable upon exercise of or the lapse
of restrictions relating to the Option) with a Fair Market Value equal to the
amount of such taxes; (iv) deduction from any payment of any kind otherwise due
to the Holder from the Company; or (e) a combination of the foregoing
methods.  The Company’s obligation to deliver shares of Stock upon the exercise
of this Option is conditioned upon the Holder’s satisfaction of all applicable
federal, state and local income and employment tax withholding requirements.
 
(b)           Withholding.  The Board shall so require, as a condition of
exercise, each Holder to agree that:  (1) no later than the date of exercise of
any Option granted hereunder, the Holder will pay to the Company or make
arrangements satisfactory to the Board regarding payment of any federal, state
or local taxes of any kind required by law to be withheld upon the exercise of
such Option; and (2) the Company shall, to the extent permitted or required by
law, have the right to deduct federal, state and local taxes of any kind
required by law to be withheld upon the exercise of such Option from any payment
of any kind otherwise due to the Holder.  For withholding tax purposes, the
Shares of Stock shall be valued on the date the withholding obligations are
incurred.  The Company shall not be obligated to advise the Holder of the
existence of any such tax or the amount that the Company will be so required to
withhold.
 
(c)           Required Consent to and Notification of Code Section 83(b)
Election.  No election under Code Section 83(b) or under a similar provision of
the laws of a jurisdiction outside the United States may be made unless
expressly permitted by action of the Board in writing prior to the making of
such election.  In any case in which Holder is permitted to make such an
election in connection with this Option Agreement, the Holder shall notify the
Company of such election within ten days of filing notice of the election with
the Internal Revenue Service or other governmental authority, in addition to any
filing and notification required pursuant to regulations issued under Code
Section 83(b) or other applicable provision.
 
(d)           Contest of Tax Rulings.  The Company shall have the right, but not
the obligation, to contest, at its expense, any tax ruling or decision,
administrative or judicial, on any issue which is related to this Option
Agreement and which the Board believes to be important to holders of Options
issued under this Option Agreement and to conduct any such contest or any
litigation arising therefrom to a final decision.
 
9.           Intent.  The Option is intended to be treated as a Nonqualified
Stock Option (and not an “Incentive Stock Option” within the meaning of Code
Section 422) and to be exempt from the requirements of Code Section 409A as they
apply to arrangements providing for a deferral of compensation.  It is
acknowledged that the United States Treasury Department may amend or modify from
time to time its regulations governing Code Section 409A.  Accordingly, it is
understood and agreed by the Holder that the Company may amend or modify this
Option Agreement in any respect deemed by the Company to be necessary or
desirable to either (i) continue to exempt the Options from the requirements of
Code Section 409A; or (ii) comply with the requirements of Code Section 409A so
that the taxes and penalties under Code Section 409A (a)(1) will not be
imposed.  Any terms or conditions of this Option Agreement inconsistent with the
requirements of Code Section 409A and its implementing regulations shall be
automatically modified and limited (even retroactively) to the extent necessary
to conform this Option Agreement with Code Section 409A.  Notwithstanding
anything to the contrary herein, the Company shall not be liable for any
unintended adverse tax consequences which may be imposed
 
 
 

--------------------------------------------------------------------------------

 
 
on the Holder due to receipt, exercise or settlement of any Option granted
hereunder, including the taxes and penalties of Code Section 409A.
 
10.           Rights of the Holder.  By signing this Option Agreement, the
Holder acknowledges that the grant of this Option shall in and of itself not
confer any right on the Holder to continue in the employ of the Company and
shall not interfere in any way with the right of the Company to terminate the
Holder’s employment at any time, subject to the terms of any employment
agreement between the Company and the Holder.  The Holder shall have no
dividend, voting or other rights of a stockholder with respect to the Stock that
is subject to the Option prior to the purchase of such Stock upon exercise of
the Option and the execution and delivery of all other documents and instruments
deemed necessary or desirable by the Company.
 
11.           Action by the Board.  The Parties agree that the interpretation of
this Option Agreement shall rest exclusively and completely within the sole
discretion of the Board.  The Parties agree to be bound by the decisions of the
Board with regard to the interpretation of this Option Agreement and with regard
to any and all matters set forth in this Option Agreement.  The Board may
delegate its functions under this Option Agreement to an officer of the Company
designated by the Board (hereinafter the “designee”).  In fulfilling its
responsibilities hereunder, the Board or its designee may rely upon documents,
written statements of the Parties or such other material as the Board or its
designee deems appropriate.  The Parties agree that there is no right to be
heard or to appear before the Board or its designee and that any decision of the
Board or its designee relating to this Option Agreement shall be final and
binding unless such decision is arbitrary and capricious.
 
12.           Set Off.  By signing this Option Agreement, the Holder consents to
a deduction from, and set-off against, any amounts owed to the Holder by the
Company from time to time (including, but not limited to, amounts owed to the
Holder as wages, severance payments or other fringe benefits) to the extent of
the amounts owed to the Company by the Holder under this Option
Agreement.  Notwithstanding the foregoing, if any Option becomes subject to the
terms and conditions of Code Section 409A as provided for a deferral of
compensation, then this Section shall not apply to such Options.
 
13.           Governing Law.  This Option Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada, without giving
effect to principles of conflicts of laws, and applicable provisions of federal
law.  The Parties agree and acknowledge that the laws of the State of Nevada
bear a substantial relationship to the Parties and/or this Option Agreement and
that the Option and benefits granted herein would not be granted without the
governance of the agreement by the laws of the State of Nevada.
 
14.           Prompt Acceptance of Agreement.  The Option evidenced by this
Option Agreement shall at the discretion of the Board, be forfeited if this
Option Agreement is not executed by Holder and returned to the Company within 90
days of the Date of Grant, as set forth below.
 
15.           Effect of Certain Changes.  In the event of any merger,
reorganization, consolidation, recapitalization, share dividend, share split,
combination of shares or other change in corporate structure of the Company
affecting the Stock, the Board shall make appropriate or
 
 
 

--------------------------------------------------------------------------------

 
 
 proportionate substitution or adjustment in: (a) the aggregate number of Stock
reserved for issuance under this Option Agreement, (b) the number and kind of
shares of Stock or other securities subject to any then outstanding Option
granted under this Option Agreement; and (c) the price of the shares of Stock
subject to outstanding Stock Options granted under this Option Agreement,
without changing the aggregate exercise price (i.e., the exercise price
multiplied by the number of Stock Options) as to which such Stock Options remain
exercisable. Notwithstanding the foregoing, any substitution or adjustment by
the Board shall comply with Treasury Regulations Sections 1.409A-1(b)(5)(v)(D)
and 1.424-1(a) (except 1.424-1(a)(2)) which will be deemed to be satisfied if
the ratio of the exercise price to the Fair Market Value of the shares subject
to the Options immediately after the substitution or adjustment is not greater
than the ratio of the exercise price to the Fair Market Value of the shares
subject to the Stock right immediately before the substitution or
adjustment.  The Board’s substitution or adjustment shall be final, binding and
conclusive.  No fractional shares of Stock shall be issued under this Option
Agreement as a result of any such substitution or adjustment; but the Board may,
in its sole discretion, authorize a cash payment to be made to the Holder in
lieu of fractional shares.
 
16.           Termination of Right of Action.  Every right of action arising out
of or in connection with this Option Agreement by or on behalf of the Company or
of any Subsidiary, or by any stockholder of the Company or of any Subsidiary
against any past, present or future member of the Board, or against any
employer, or by an employee (past, present or future) against the Company or any
Subsidiary will, irrespective of the place where an action may be brought and
irrespective of the place of residence of any such stockholder, director or
employee, cease and be barred as of the expiration of three years from the date
of the act or omission in respect of which such right of action is alleged to
have risen.
 
17.           Severability; Entire Agreement.  If any of the provisions of this
Option Agreement is finally held to be invalid, illegal or unenforceable
(whether in whole or in part), such provision shall be deemed modified to the
extent, but only to the extent, of such invalidity, illegality or
unenforceability, and the remaining provisions shall not be affected thereby;
provided, that, if any of such provisions is finally held to be invalid,
illegal, or unenforceable because it exceeds the maximum scope determined to be
acceptable to permit such provision to be enforceable, such provision shall be
deemed to be modified to the minimum extent necessary to modify such scope in
order to make such provision enforceable hereunder.  This Option Agreement
contains the entire agreement of the parties with respect to the subject matter
thereof and supersede all prior agreements, promises, covenants, arrangements,
communications, representations and warranties between them, whether written or
oral with respect to the subject matter thereof.  No rule of strict construction
shall be applied against the Company, the Board, or any other person in the
interpretation of any terms of this Option Agreement.
 
18.           Compliance with Legal and Other Requirements.  The Company may, to
the extent deemed necessary or advisable by the Board, postpone the issuance or
delivery of Stock or payment of other benefits under this Option Agreement until
completion of such registration or qualification of such Stock or other required
action under any federal or state law, rule or regulation, listing or other
required action with respect to any stock exchange or automated quotation system
upon which the Stock or other securities of the Company are listed or quoted, or
compliance with any other obligation of the Company, as the Board may consider
appropriate, and may require the Holder to make such representations, furnish
such information and comply
 
 
 

--------------------------------------------------------------------------------

 
 
with or be subject to such other conditions as it may consider appropriate in
connection with the issuance or delivery of Stock or payment of other benefits
in compliance with applicable laws, rules, and regulations, listing
requirements, or other obligations.  The foregoing notwithstanding, in
connection with the occurrence of a Corporate Transaction, the Company shall
take or cause to be taken no action, and shall undertake or permit to arise no
legal or contractual obligation, that results or would result in any
postponement of the issuance or delivery of Stock or payment of benefits under
this Option Agreement or the imposition of any other conditions on such
issuance, delivery or payment, to the extent that such postponement or other
condition would represent a greater burden on Holder than existed on the 90th
day preceding the Corporate Transaction.  If the Holder is subject to the
reporting requirements of Section 16(a) of the Exchange Act, the grant of this
Option shall not be effective until such person complies with the reporting
requirement of Section 16(a).
 
19.           Certain Definitions.  The following terms have the respective
meanings, in addition to the capitalized terms otherwise defined throughout this
Option Agreement:
 
“Board” means the Company’s board of directors or the committee created and
appointed by the Board to administer this Option Agreement, or if no committee
is created or appointed, the Board.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
any successor thereto, and including any regulations promulgated thereunder.
 
“Corporate Transaction” means the occurrence, in a single transaction or in a
series of related transactions, of any of the following: (i) any person or group
of persons (as defined in Sections 13(d) and 14(d) of the Exchange Act) together
with his/her/their affiliates, excluding employee benefit plans of the Company,
is or becomes, directly or indirectly, the “beneficial owner” (as defined in
Rule 13d-3 of the Exchange Act) of securities of the Company representing 50% or
more of the combined voting power of the Company’s then outstanding securities;
or (ii) a merger or consolidation of the Company with any other corporation or
entity is consummated regardless of which entity is the survivor, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or being converted into voting securities of the surviving
entity or its parent) at least 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; or (iii) the Company is completely liquidated or
all or substantially all of the Company’s assets are sold.
 
“Date of Grant” means  the date on which the Board has completed all corporate
action necessary to give the Holder a legally binding right to the Option,
including the setting of the number of shares of Stock subject to the Option and
the exercise price.
 
“Disability” means a permanent and total disability resulting from a physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, as determined by the
Board based on medical evaluation.
 
 
 

--------------------------------------------------------------------------------

 
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and shall
include any successor thereto.
 
“Fair Market Value” means, as of any date, the fair market value of a share of
the Company’s Stock, as determined in good faith and under procedures
established by the Board, based on the closing price of the Company’s Stock on
the principal exchange or market on which the Company’s Stock trades on the Date
of Grant.
 
“Securities Act” means the Securities Act of 1933, as amended, and shall include
any successor thereto.
 
“Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company, if each of the corporations (other than the last
corporation in the unbroken chain) owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in that chain.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Option Agreement as of
the date and year first above written.
 
 
 
 
Date of Grant: February 19, 2015
EOS PETRO INC.
 
By: /s/ Nikolas Konstant                                              
Name: Nikolas Konstant 
Its: Chairman



ACCEPTANCE OF AGREEMENT


The Holder hereby: (a) acknowledges receiving a copy of this Option Agreement,
and represents that he or she is familiar with all provisions of this Option
Agreement; and (b) accepts this Option Agreement and the Option granted to him
or her under this Option Agreement subject to all provisions of this Option
Agreement.  The Holder further acknowledges receiving a copy of the Company’s
most recent annual report to stockholders and communications routinely
distributed to the Company’s stockholders.





 
 
Sudhir Vasudeva
Name of Holder
By:______________________
Its: ______________________
 
/s/ Sudhir Vasudeva
Signature
 
XXXXXXXX
Social Security or Tax Identification Number
 
02/19/2015
Date

 
 
 

--------------------------------------------------------------------------------

 
 
ELECTION TO PURCHASE


The undersigned hereby irrevocably elects to exercise ____________________ of
the Options represented by this Option Agreement and to purchase the Stock
issuable upon the exercise of the Options, and requests that Certificates for
such shares be issued and delivered as follows:


ISSUE TO:
_____________________________________________________________
(Name)


_____________________________________________________________
(Address, Including Zip Code)


_____________________________________________________________
(Social Security or Tax Identification Number)


DELIVER TO:
_____________________________________________________________


(Name)


at           _______________________________________________________
(Address, Including Zip Code)


If the number of Options hereby exercised is less than all the Options
represented by this Option Agreement, the undersigned requests that a new Option
Agreement representing the number of full Options not exercised be issued and
delivered as set forth above or otherwise as the undersigned shall direct in
writing.
 
 
 

--------------------------------------------------------------------------------

 
 
In full payment of the purchase price with respect to the Options exercised and
transfer taxes, if any, the undersigned hereby tenders payment of
$_______________ by check, bank cashier’s check or money order payable in United
States currency to the order of the Company, in the manner set forth in the
written statement attached hereto.






Dated:  _______________________






__________________________________________
Name of Holder
By: ______________________________________
Its: ______________________________________






____________________________________
Signature


(Signature must conform in all respects to name of holder as specified in the
Option Agreement)


PLEASE INSERT SOCIAL SECURITY OR TAX IDENTIFICATION NUMBER OF HOLDER






___________________________________
 
 
 

--------------------------------------------------------------------------------

 